Citation Nr: 0125550	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  95-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active duty from September 1962 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  This matter was most recently before the Board 
of Veterans' Appeals (Board) in January 2001.


FINDING OF FACT

A respiratory disorder was not present during the veteran's 
military service or for many years thereafter, and a 
respiratory disorder is not otherwise shown to be related to 
the veteran's military service or to any incident during 
service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decisions, statement of the case, and supplemental 
statements of the case provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his claim of service 
connection for a respiratory disorder.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  The veteran has been scheduled for VA 
examinations in an effort to obtain an opinion of etiology 
concerning his respiratory disability.  However, the veteran 
failed to appear for VA examinations scheduled for April 2000 
and March 2001.  As noted by the veteran's representative, 
none of the RO's correspondence has been returned as 
undeliverable.  Further, the RO has sent follow-up letters 
(including to an overseas address obtained from a financial 
institution) to the veteran in March 2001 and April 2001 
asking if he still wanted to schedule a VA examination; 
however, the veteran has not responded to the RO's 
correspondence.  Also concerning the duty to assist, a letter 
received in November 1998 from the U.S. Army Chemical School 
indicated that soldiers undergoing chemical training 
exercises during the relevant time period were exposed to 
certain gases.  The letter also indicated that training 
records from Ft. Polk would most likely no longer be 
available.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board here again notes that the veteran has failed to 
appear for scheduled VA examinations that may have provided 
evidence useful to his claim.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim is rated based on the 
evidence of record.  38 C.F.R. § 3.655.

Service medical records contain no complaints or treatment 
for a respiratory or lung disorder.  The veteran's lungs and 
chest were clinically evaluated as normal on his August 1965 
separation examination.

In a letter dated in April 1997, the veteran's private 
physician, J.A.R., M.D., stated that the veteran suffered 
from chemical bronchitis and asthma due to exposure to gases 
from 1962-64.

A thorough review of the evidence reveals that the veteran 
was not treated for or diagnosed with a respiratory disorder 
during service.  Available medical records show that the 
veteran was not diagnosed with a respiratory disorder until 
decades following service.  While the veteran claims that the 
April 1997 letter from Dr. J.A.R. suggested a link between a 
currently diagnosed respiratory disorder and the veteran's 
service, a letter from Dr. J.A.R dated in July 1997 indicated 
that he had treated the veteran beginning only in June 1994.  
It is thus clear that in the April 1997 letter Dr. J.A.R. was 
simply relating the veteran's history.  The Board notes that 
the letters from Dr. J.A.R. did not discuss the lack of 
pertinent findings on the veteran's August 1965 separation 
examination or findings from the November 1974 VA 
examination, wherein the veteran made no complaints related 
to a respiratory condition, a chest X-ray was normal, and the 
veteran's respiratory system was described as normal.

While the Board does not doubt the sincerity of the veteran's 
statements and hearing testimony regarding a link between his 
respiratory disorder and his military service, the veteran is 
not competent to offer evidence which requires medical 
knowledge, such as a determination of etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Simply put, the 
evidence reveals that a respiratory disorder was not present 
during the veteran's military service, and a respiratory 
disorder has not otherwise been shown to be related to the 
veteran's military service or to any incident during service.  
Accordingly, the preponderance of the evidence is against a 
finding that a respiratory disorder is related to the 
veteran's military service.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) and the VCAA, but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
determination.


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

